Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 1 of 43 Page ID #:1
 Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 2 of 43 Page ID #:2



                           A F F I D A V I T
     I, Carlos A. Feliciano, being duly sworn, declare and state

as follows:

                       I. PURPOSE OF AFFIDAVIT

     1.   I make this affidavit in support of a criminal

complaint against, and arrest warrant for, Karl Nwabugwu Odike

Ifemembi, whose true identity is “Modestus Nwabugwu Ifemembi”

(hereinafter referred to as “defendant”), for violating Title

18, United States Code, Section 1425(a) (unlawful procurement of

citizenship or naturalization).

     2.   The facts set forth in this affidavit are based upon

my personal observations, my review of the documents and records

discussed herein, my training and experience, and information

obtained from other agents and witnesses.        This affidavit is

intended to show merely that there is sufficient probable cause

for the requested complaint and arrest warrant and does not

purport to set forth all of my knowledge of, or investigation

into, this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                     II. SUMMARY OF PROBABLE CAUSE

     3.   A multi-year investigation by the United States

Department of Homeland Security - Office of Inspector General

(DHS-OIG), United States Citizenship and Immigration Services

(USCIS) - Office of Investigations, and the United States

Department of State, Diplomatic Security Service (DSS), has

uncovered that a current U.S. government employee obtained U.S.


                                    1
 Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 3 of 43 Page ID #:3



citizenship in a fake identity, which he has been living under

for a decade.

     4.   In 2000, defendant used a UK passport in another

person’s name but altered to display defendant’s photograph to

fly into and enter the United States at Chicago, Illinois, but

was caught there by U.S. immigration.        However, he then claimed

and was granted asylum, and ultimately obtained naturalized U.S.

citizenship, using false information as to his identity,

including the country in which he was born.

     5.   Subsequent investigation – including the under-oath

testimony of defendant’s half-brother, on-the-ground interviews

in Africa, and the 2019 search of defendant’s residence in

Orange County, California – ultimately revealed that defendant

is actually a Nigerian national named “Modestus Nwabugwu

Ifemembi” who has been living in the United States under the

fake identity of “Karl Nwabugwu Odike Ifemembi,” including using

a false date and place of birth, among other falsities.

     6.   Further, the investigation uncovered that not only did

defendant obtain U.S. citizenship in that fake identity in 2011,

but he has also been employed as an immigration officer with

U.S. Citizenship and Immigration Services in Los Angeles for

more than seven years, since approximately July 2013.

     7.   Defendant committed multiple violations of federal

criminal law by unlawfully procuring U.S. citizenship and

obtaining a U.S. passport with false statements as to his real




                                    2
 Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 4 of 43 Page ID #:4



identity. 1    Further, during multiple U.S. background

investigations, defendant also made multiple false statements.

                       III. BACKGROUND OF AFFIANT

     8.       I am a Special Agent (SA) with DHS-OIG, and have been

so employed since February 2009.        I am currently assigned to the

Los Angeles Resident Office.      I have a Bachelor of Arts in

Criminology Law and Society from the University of California,

Irvine.   From November 2006 through January 2009, I was employed

as Program Analyst with Office of Emergency Management

Oversight, DHS-OIG, Oakland Office, where I performed grant

reviews and audits of various Federal Emergency Management

Agency projects.     In addition, I have received formal training

and certification from the U.S. Department of Agriculture

Graduate School on auditing standards and the prevention and

detection of fraud.     For my current position, I received formal

training at the Federal Law Enforcement Training Center (FLETC)

relating to the investigation of identity theft, immigration

fraud, and financial crimes.      I am a member of National

Technical Investigators’ Association (NATIA), and I hold

certifications as a Technical Investigator from FLETC as well as

NATIA.    I have assisted in and/or personally conducted

investigations involving identity theft, immigration fraud, and

passport fraud.     I have also received further training and

experience in immigration fraud and passport violations from the


     1 18 U.S.C. § 1425(a) provides that “[w]hoever knowingly
procures or attempts to procure, contrary to law, the
naturalization of any person” commits a federal criminal
offense.

                                    3
 Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 5 of 43 Page ID #:5



DHS-OIG-led investigative team.

                    IV. STATEMENT OF PROBABLE CAUSE
     Based upon my review of immigration records, search warrant

documents and digital files, interview reports, and discussions

with other law enforcement officers in this investigation, as

well as my participation in this investigation, I learned the

following:

A.   In March 2000, defendant enters the United States using an

     altered UK passport in someone else’s identity.

     9.      I reviewed INS records about an incident that occurred

at Chicago O’Hare airport on March 16, 2000, which involved an

altered foreign passport.     From that review, I learned the

following:

     10.     On or about March 16, 2000, an individual posing in

the identity “Karlos G.E.” arrived to Chicago O’Hare airport

from France, using United Kingdom of Great Britain and Northern

Ireland passport number xxxx0484 in that name with date of birth

10/xx/1973:




                                    4
 Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 6 of 43 Page ID #:6



     11.   Based upon my review of that passport, I determined

that the photograph displayed on that passport was of defendant.

     12.   The boarding pass showed that the flight was from

Paris De Gaulle airport.

     13.   The individual using the identity “Karlos G.E.” was

referred to secondary inspection at the Chicago airport.

     14.   That same day, U.S. immigration officers interviewed

the individual who was using the “Karlos G.E.” passport, later

identified as defendant, and he provided a signed, written

statement, which I reviewed.      According to that statement:

           a.    The name on the passport, “Karlos G.E.”, was not

his true name.   He said that he had obtained that passport in

Paris, where “some white guys and some black guys in Paris” took

his photograph and then gave him back the passport that then

displayed his photograph.

           b.    He said that his real and complete name was

“Karlos Mourfy” and that he was not known by any other name.

           c.    He claimed that he had never applied for a visa

to enter the United States because he was a refugee in Nigeria

and could not apply.

           d.    He said that the DOB on the altered passport in

the other person’s name was actually his true date of birth:

10/xx/1973.

           e.    He said he was born in Sierra Leone, where he

said his mother and brother had been killed.

           f.    He said he came to the United States to seek

asylum and to further his education.


                                    5
 Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 7 of 43 Page ID #:7



     15.   From approximately March 17, 2000, to May 17, 2000,

defendant was detained in immigration jail.

     16.   I confirmed with U.S. Department of State, DSS, which

had reviewed that passport in the name of “Karlos G.E.” (UK

Passport #XXXXX0484, expiration April 29, 2004), that DSS had

determined that the passport was valid, but that its photograph

had been altered to display defendant, instead of the true

individual “Karlos G.E.”

     17.   U.S. Department of State, DSS, agents confirmed that

the above passport had been genuinely issued in the identity of

“Karlos G.E.”, but was reported lost.        In January 2019, UK

resident Karlos G.E. was interviewed by DSS, and Karlos G.E.

stated that he did not know anyone by the name of Modestus

Ifemembi, Karl Nwabugwu Odike Ifemembi, Nwabugwu Odike Ifemembi,

Modestus Nwabugwu Ifemembi, or Karlos Mourfy.         Karlos G.E. also

said that he had never authorized anyone to use his identity for

any purpose.

B.   Defendant is granted asylum and claims his real name is
     “Karlos Mourfy.”

     18.   In May 2000, after illegally using the altered UK

passport to fly to Chicago, Illinois, defendant was granted

asylum.

     19.   Thereafter, defendant lived in the United States using

the name of “Karlos Mourfy.”

C.   Defendant graduates college and law school in the name

     “Karl M Mourfy.”

     20.   In or about 2004, defendant graduated with a


                                    6
 Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 8 of 43 Page ID #:8



Bachelor’s degree from the University of California, Berkeley,

in the name of “Karl M Mourfy.”

     21.   In or about 2008, defendant graduated with a law

degree (J.D.) from the University of Oregon, School of Law, in

the name of “Karl M Mourfy.”

D.   In 2011, defendant obtains naturalized U.S. citizenship in
     the name “Karl Nwabugwu Odike Ifemembi.”

     22.   I obtained a copy of USCIS Form N-400, “Application

for Naturalization,” using the name of “Karlos Mourfy,” dated

November 27, 2010, which I have reviewed.        From that review and

other documents related to that application, I know that:

     23.   In that Form N-400, defendant – using the identity

“Karlos Geoffrey Mourfy” – stated in Part 1, Box D, of the

application that he wanted to change his name to “Karl Nwabugwu

Odike Ifemembi.”

     24.   On that form, in Part 1, Box C, defendant claimed that

he had not used any other names before.

     25.   In Part 11 of the application, using the name Karlos

Mourfy, defendant signed under penalty of perjury that the

contents of his application were true and correct and dated it

November 27, 2010.

     26.   On or about April 26, 2011, defendant was subsequently

interviewed as part of that application process and was

questioned as to various answers on his application, during

which he swore to the accuracy of that application.

     27.   On or about April 26, 2011, using the name Karlos

Mourfy, defendant signed and swore under penalty of perjury that


                                    7
 Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 9 of 43 Page ID #:9



the contents of his application were true and correct.

     28.     On or about April 26, 2011, using the name “Karl

Nwabugwu Odike Ifemembi”, defendant signed the acknowledgment at

the bottom of the application.

     29.     On or about May 26, 2011, in Los Angeles, California,

defendant obtained U.S. citizenship in the name of “Karl

Nwabugwu Odike Ifemembi.”

     30.     I recognize the photographs on the immigration filings

in the names of “Karlos Geoffrey Mourfy” and “Karl Nwabugwu

Odike Ifemembi” to be defendant.

E.   Two years later, defendant is hired by the federal
     government in a position with the U.S. Citizenship and

     Immigration Services.

     31.     I reviewed the U.S. background and employment

information for defendant in the name of “Karl Nwabugwu Odike

Ifemembi.”    From that review, I know the following:

             a.   Defendant was hired by USCIS and began working in

or around July 2013.

             b.   Defendant’s title is Immigration Services

Officer.

             c.   Defendant’s duty station was the USCIS Los

Angeles field office, but was recently transferred to the

Potomac Service Center, in Arlington, Virginia.

             d.   Defendant is currently employed by USCIS.

     32.     Because they hold a position of trust with the U.S.

government, government applicants and employees must undergo

initial and periodic background investigations.          As part of that


                                    8
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 10 of 43 Page ID #:10



investigative process, such applicants and employees must

complete the Electronic Questionnaire for Investigations

Processing (E-QIP), which is a document that contains many

background facts, such as place of birth, associates, education,

residence, drug use, and relatives.

     33.    2013 background questionnaire:
            a.   On or about June 5, 2013, defendant used the name

“Karl Nwabugwu Odike Ifemembi” to submit his E-QUIP

questionnaire.

            b.   Defendant signed the form with date June 5, 2013,

on the “Signature Forms” page under the “Certification” section,

which confirmed that his statements were true, and that: “I

understand that a knowing and willful false statement on this

form can be punished by fine or imprisonment or both (18 U.S.C.

§ 1001).”

            c.   In Section 5 of that form, entitled “Other Names

Used,” defendant stated that in or around May 2011, he had

changed his name to “Karl Nwabugwu Odike Ifemembi” from “Karlos

Mourfy” (with no NMI), claiming the reason was because he wanted

to use his original family last name: “I decided to change it

back to the original family last name.”        Other than that,

defendant certified that he had not ever used any other names.

                 i.   As detailed above, that statement was false,

because he had previously used an altered passport in the name

“Karlos G.E.” to initially enter the United States in 2000,

which at that time, he had admitted was not his true name.

            d.   In Section 18 of that form, entitled “Relatives,”


                                    9
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 11 of 43 Page ID #:11



defendant stated that both his mother and father were deceased.

He stated that his mother’s name was “Benedatte Ihuoma

Ifemembi,” from Akuma, Nigeria, with maiden name “Ejekwe.”            He

stated that his father’s name was “Boniface Odike Ifemembi,”

also from Akuma, Nigeria.

           e.    In that same section, defendant identified a

“Half-brother” with the name O.B.I. from Lagos, Nigeria.

           f.    On June 19, 2013, defendant was interviewed and

provided the Naturalization Certificate Document number for his

half-brother, whom he identified as O.B.I.

                 i.   I confirmed that that number corresponded to

defendant’s half-brother, whose name is B.O.I. (defendant had

reversed the B and the O in the name) and is discussed below.

           g.    In Section 17 of the background form, entitled

“Marital/Relationship Status,” defendant listed that he was

currently married to O.I.     (O.I. is also currently employed by

USCIS, in the fraud detection and national security

directorate.)

     34.   2018 background questionnaire:
           a.    On or about May 12, 2018, defendant again

completed background paperwork with the U.S. government, which I

have reviewed.   From that review, I learned the following:

           b.    Defendant electronically signed the form on or

about May 12, 2018, on the “Signature Forms” page under the

“Certification” section, which confirmed that his statements

were true, and that: “I understand that a knowing and willful

false statement on this form can be punished by fine or


                                    10
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 12 of 43 Page ID #:12



imprisonment or both (18 U.S.C. § 1001).”

           c.     On the form, just like with his 2013 background

form, he stated that both his mother and father were deceased.

He stated that his mother’s name was “Benedatte Ihuoma

Ifemembi,” from Akuma Nigeria, with maiden name “Ejekwe.”           He

stated that his father’s name was “Boniface Odike Ifemembi.”

           d.     On the form, just like with his 2013 background

form, defendant identified a “Half-brother” with the name O.B.I.

from Lagos, Nigeria. I confirmed that defendant’s half-brother

is named B.O.I. (discussed below).

           e.     On that form, just like with his 2013 background

form, defendant stated that the reason he had changed his name

from “Karlos Mourfy” (with no NMI) to “Karl Nwabugwu Odike

Ifemembi” was: “I decided to change it back to the original

family last name.”

F.   Defendant’s half-brother testified under oath that
     defendant’s true identity is “Modestus Ifemembi” – and not

     “Karl Nwabugwu Odike Ifemembi” – and defendant was born in

     Nigeria.

     35.   In February 2019, B.O.I. (the individual whom

defendant had identified on his government forms as defendant’s

half-brother O.B.I., reversing the B and the O in the name)

testified under oath to the following:

     36.   He was born in Lagos, Nigeria.

     37.   His mother’s name is S.I., who is currently living in

Akuma, Nigeria.

     38.   His father’s name is “Bonaface Ifemembi,” who passed


                                    11
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 13 of 43 Page ID #:13



away in the 1990s.      (That is the same individual whom defendant

identified on multiple documents as defendant’s father.)

     39.     He first came to the United States in 1980, and became

a naturalized U.S. citizen in the 1990s.

     40.     His half-brother is named Modestus Nwabugwu Ifemembi,

who was born in Enugu, Nigeria.       Modestus and he share the same

father, Bonaface Ifemembi, but do not share the same mother.

Modestus’s mother’s first name was “Benedatte.”

     41.     Defendant is his half-brother Modestus Ifemembi.         He

also identified photographs of defendant as being his half-

brother Modestus Ifemembi.

     42.     Their father was the “traditional ruler” of their

village in Akuma, Nigeria.

     43.     In or around 1998, he filed a petition with U.S.

immigration to bring his half-brother Modestus Nwabugwu Ifemembi

to the U.S. as an alien relative.

             a.   Based upon my review of immigration records, it

appears that in or around May 1998, B.O.I. submitted Form I-130

(entitled “Petition for Alien Relative”) on behalf of “Modestus

Nwabugwu Ifemembi.”      My review further revealed that:

                  i.    B.O.I. checked the box “Brother/Sister” for

the question no. 1 “The alien relative is my.”

                  ii.   For box C.3. “Place of birth”, B.O.I. listed

“Nigeria.”

                  iii. B.O.I. signed the petition dated on or about

April 28, 1998.

                  iv.   In support that petition, B.O.I. submitted


                                    12
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 14 of 43 Page ID #:14



documents.    From my review of those documents, they appear to be

fraudulent, for the purposes of representing defendant’s age as

under 21 (so he could qualify to come to the United States).

G.   Defendant’s half-brother’s immigration files also support
     that defendant’s true identity is “Modestus Ifemembi.”

     44.     As discussed above, on his 2013 and 2018 U.S.

Government background forms, defendant identified B.O.I.

(reversing the B and the O in the name, as O.B.I.) as his “Half-

brother,” from Lagos, Nigeria.

     45.     I reviewed the immigration filings for B.O.I., which

included his naturalization and background paperwork.           Based

upon that review, I know the following:

     46.     In or around April 1993, B.O.I. became a naturalized

U.S. citizen, in Los Angeles, California.

     47.     In or about December 1985, B.O.I. submitted a

supplemental immigration document stating that he had two

brothers, whom he identified as “Collins D. Ifemembi” with place

of birth Akuma, Nigeria, and “Nwabugu Ifemembi” with place of

birth Enugu, Nigeria.     On that form, B.O.I. stated that both of

his brothers’ dates of birth were unknown, and that he also had

two additional siblings who are female.

     48.     On or about May 1, 1998, B.O.I. submitted a Department

of State Form I-30, “Petition for Alien Relative,” Receipt

Number WAC9814850840, on behalf of his sibling named “Modestus

Nwabugwu Ifemembi,” with date of birth 10/xx/1979, and place of

birth Nigeria.

             a.   As detailed below, in text messages with his


                                    13
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 15 of 43 Page ID #:15



wife, defendant appears to refer to that petition as applying to

him.

H.     Federal agents travel to Africa, conduct interviews, and
       obtain documents that indicate defendant’s true identity is

       “Modestus Ifemembi,” and that defendant was born in

       Nigeria, not Sierra Leone.

       49.   Summary: DSS Agents conducted fieldwork in Freetown,

Sierra Leone, and Akuma, Nigeria, that included witness

interviews and the receipt and analysis of records, photographs,

and other documents, which reports and records I have reviewed.

As discussed directly below, from that review, I believe that

Modestus Ifemembi – and not “Karlos Mourfy” nor “Karl Nwabugwu

Odike Ifemembi” – is defendant’s true identity.

       50.   In or about September 2018, DSS Regional Security

Officers (RSOs) visited Akuma, Nigeria, and spoke with K.M.            She

identified herself as the cousin of “Nwabugwu Odike Ifemembi.”

K.M. was shown a copy of the UK Passport #XXXXX0484 with the

photograph of defendant (which defendant had used to enter the

U.S. in 2000), and she identified that image as that of her

cousin “Nwabugwu Odike Ifemembi.”        Membi also stated that

“Nwabugwu Odike Ifemembi” is a “prince” in that town.

       51.   DSS Agents coordinated with the Sierra Leone Deputy

Registrar for Births and Deaths, who found no records for the

birth or death of anyone named “Karl Nwabugwu Odike Ifemembi”

with date of birth 10/xx/1973.

       52.   DSS Investigative Specialist Daniel Rosenblum provided

SA Kraig Kanahele with an immigration petition (LGSXXXXX24024NC)


                                    14
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 16 of 43 Page ID #:16



submitted on behalf of “Modestus Nwabugwu Ifemembi” by his half-

brother, U.S. citizen B.O.I.

            a.   The associated Form I-130 stated that Modestus

Ifemembi had been born in Nempi, Imo State, Nigeria, on October

xx, 1979.   Supporting documents for that petition – some of

which appear to me to be fraudulent – included the following:

                 i.    Birth Certificate issued by Bex Memorial

Hospital in Nempi, Imo State, on either November 12, 1979, or

December 11, 1979.     The certificate states Modestus was born on

October xx, 1979, and identifies his father as Boniface Ifemembi

and his mother as Benedatte Ifemembi.

                       (I)     Those are the same individuals who

defendant listed as his parents on his 2013 and 2018 background

forms.

                       (II) Examination of an electronic copy of

the birth certificate determined that while it was purportedly

issued in 1979, it lacked any creases, tears, or other wear

generally associated with documents of similar age.

                       (III)        It also lacked a serial number or

any other marking indicating it was a recently issued certified

copy.

                 ii.   Testimonial for Baptism issued by the

Catholic Diocese of Orlu, St. John’s Parish Akuma.          The

testimonial states Modestus Ifemembi was baptized on November

16, 1979, by Minister M. Eneja and also received his first

communion at St. Michael’s in Akatta on either April 7, 1985, or

July 4, 1985.    Examination of an electronic copy of the


                                     15
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 17 of 43 Page ID #:17



document determined it appeared to be newly issued as it lacked

any tears or other wear generally associated with older

documents.

                  iii. An affidavit signed by Headmaster Benedict

Amasiatu, dated August 2, 1997, in which he states that in 1984,

Modestus Ifemembi was admitted into primary grade one at the

Central School Akuma, and that Modestus Ifemembi’s father is

Boniface Ifemembi and his mother is Benedeth Ifemembi.

     53.     On December 5, 2018, DSS CFI Afis Hameed and SA

Kanahele visited the Central School Akuma and met with the

Headmaster, Lady Benedict Mgbeme.        I reviewed the report of that

visit, from which I learned the following:

             a.   Agents reviewed the school’s attendance

registers, which showed that:

                  i.    A student named B.I. (actually B.O.I.), age

12, attended the school in June 1967; and

                  ii.   Another student named Modestus Ifemembi, age

11, attended the school in 1983.

             b.   A review of all available records failed to

identify any records for anyone named Nwabugwu Odike Ifemembi or

Karl Nwabugwu Odike Ifemembi.

     54.     On December 5, 2018, DSS CFI Afis Hameed and SA

Kanahele then met Benedict Amasiatu at the St. Nicholas

Hospital.    I reviewed the report of that interview, from which I

learned the following:

             a.   Amasiatu was shown the affidavit dated 08/02/1997

that he had signed, which had been submitted in support of the


                                    16
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 18 of 43 Page ID #:18



petition for “Modestus Nwabugwu Ifemembi” by his half-brother,

U.S. citizen B.O.I.

             b.     Amasiatu verified it bore his signature, and he

said that “Everything stated in the affidavit was true and

accurate at the time.”      (That affidavit provides that “Modestus

Nwabugwu Ifemembi” was a native of Akuma, Nigeria, with parents

Boniface Ifemembi and Benedeth Ifemembi, but writes (falsely)

that Modestus was born on 10/xx/79.)

             c.     Amasiatu was then shown a photograph of defendant

obtained from his 2013 U.S. passport application (DS-11 No.

XXXX78011).       Amasiatu identified the photograph as “Modestus

Ifemembi.”

I.   On each of the birth certificates for his children born in
     the United States in 2014 and 2016, defendant listed his

     place of birth as Nigeria, not Sierra Leone.

     1.      2014: Defendant listed his place of birth as Nigeria

             on his daughter’s birth certificate

     55.     On the Orange County birth certificate (registration

no. xxxxxxxxx3175) for defendant and his wife O.I.’s daughter

born in 2014, named N.Am.I., in the box for place of birth for

defendant, he listed “NIGERIA”:



     56.     Defendant signed the birth certificate dated January

29, 2014.

     57.     This document was found during the 2019 search of

defendant’s residence.      Agents also obtained a certified copy

from the Orange County Clerk-Recorder, which was identical.

                                    17
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 19 of 43 Page ID #:19



        2.    2016: Defendant listed his place of birth as Nigeria
              on his son’s birth certificate.

        58.   On the Orange County birth certificate (registration

no. xxxxxxxxx8916) for defendant and his wife O.I.’s son born in

2016, named N.Ar.I., in the box for place of birth for

defendant, he listed “NIGERIA”:



        59.   Defendant signed the birth certificate dated June 25,

2016.
        60.   This document was found during the 2019 search of

defendant’s residence.     Agents also obtained a certified copy

from the Orange County Clerk-Recorder, which was identical.

J.      The February 2019 search of defendant’s residence uncovers

        many documents showing that defendant’s true identity is

        “Modestus Ifemembi” from Nigeria.

        61.   On February 5, 2019, the Honorable John D. Early,

United States Magistrate Judge, authorized a federal search

warrant for defendant’s then-residence in Aliso Viejo,

California (case no. 8:19-MJ-00062).

        62.   On February 7, 2019, agents with DHS-OIG, USCIS-OI,

and DOS-DSS and I executed that search warrant, during which we

seized multiple hard documents:

              a.   As related below, based upon my and other agents’

review of some of those seized documents, they appear to be

original documents.

              b.   Undated photograph of defendant, defendant’s

half-brother B.O.I., and defendant’s wife O.I.:

                                    18
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 20 of 43 Page ID #:20



                  i.    Agents found this document in one of the

bedrooms (not master bedroom) of defendant’s residence.

                  ii.   It was found in a suitcase with various

other photographs.

                  iii. The photograph of defendant, his half-

brother B.O.I., and defendant’s wife O.I. appears to be at a

table at a restaurant.

             c.   “St. Mary’s Parish/Iva-Valley/Diocese of Enugu”
booklet in name of defendant’s true identity “Modestus

Ifemembi”:

                  i.    Agents found this document in the master

bedroom of defendant’s residence.

                  ii.   This appears to be an original dated

document, e.g., with creases, stains, and colored ink.

                  iii. This document lists on the respective pre-

printed lines, the following answers;

                        (I)     “Christian Name”: “Modestus”.

                        (II) “Ibo Name”: “Nwabugwu”.

                        (III)         “Father’s Name”: “Boniface Ife”.

                        (IV) “Mother’s Name”: “Benadatte”.

                        (V)     “Town”: “Akuma”.

                        (VI) “Date of Birth”: 05-xx-72.

                                (A)   Based upon my review, this DOB

matches some of the school records found during the search of

defendant’s residence.




                                       19
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 21 of 43 Page ID #:21
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 22 of 43 Page ID #:22



                iii. It provides: “This is to certify that

Modestus Ifemembi of Akuma village and town was confirmed”:




          e.    07/01/1997 letter and envelope from defendant’s
half-brother B.O.I.:

                i.     Agents found this document in the master

bedroom of defendant’s residence.

                ii.    This appears to be an original document.

                iii. The envelope was addressed to “Mr. Nwabugwu

Ifemembi” and was from defendant’s half-brother B.O.I.

                iv.    The letter begins “Dear brother.”

                v.     It discusses obtaining fraudulent documents

to keep defendant’s age below 21 years old so defendant could

qualify under immigration requirements: “The birth certificate

                                    21
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 23 of 43 Page ID #:23



you sent did not meet the Immigration and Naturalization Service

requirement … I will like you to change your date of birth to

1979.   This is very important because you need to be under

twenty one years old for you to come over here.”

           f.   08/11/1997 handwritten letter from M.N. Ifemembi
                i.    Agents found this document in the master

bedroom of defendant’s residence.

                ii.   This appears to be an original document.

                iii. Page 2 of this letter lists from “Your

brother M.N. IFEMEMBI” and contains a signature above that name.

That signature resembles defendant’s known signatures on various

documents that I have reviewed, including defendant’s 2011 Form

N-400 (Application for Naturalization), 2013 e-QIP, and 2013

U.S. passport application.

                iv.   The letter begins “Dear brother,” and in the

first paragraph writes “Your letter dated 1st July was received

in good faith though it came to me very late.”

                      (I)   This appears to me to refer to the

letter written by defendant’s half-brother B.O.I. of that date,

which was detailed above.

                v.    This letter also refers to the fact that the

INS had rejected the birth certificate that B.O.I. had tried to

use for defendant but that he could get a new one: “Brother, I

was surprised that the birth certificate I sent was turned-down

by the INS people, though I managed to get a new one in its

place…”

                vi.   The letter also refers to paying for those


                                    22
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 24 of 43 Page ID #:24



different documents to be created: “Brother, I spend #12000

(Twelve Thousand [unknown currency]) in all to get the old and

the new documents…”

                vii. At the end of the letter, underneath the

signature, it writes: “N.B. I do enclose with this letter” and

lists six documents.     Based upon my review of the immigrant visa

petition for alien relative submitted by defendant’s half-

brother B.O.I. in April 1998 on behalf of “MODESTUS NWABUGWU

IFEMEMBI,” those six documents match the documents submitted in

support of that immigration petition.

          g.    08/11/1997 “Affidavit of Facts” signed in name of
Modestus Ifemembi and representing that he is a Nigerian native

and citizen:

                i.     Agents found this document in the master

bedroom of defendant’s residence.

                ii.    This appears to be an original document.

                iii. This document contains a signature that

resembles defendant’s known signatures on various documents that

I have reviewed, including defendant’s 2011 Form N-400

(Application for Naturalization), 2013 e-QIP, and 2013 U.S.

passport application.

                iv.    The document begins: “I, Modestus Nwabugwu

Ifemembi, a native of Ubaha Akuma in Oru East Local Government

Area of Imo State of Nigeria, a Christian and a true citizen of

the Federal Republic of Nigeria….”

                v.     Paragraph 1 of that affidavit writes: “That

Mr. [B.O.I.] is my brother.”


                                    23
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 25 of 43 Page ID #:25



                vi.   Paragraph 2 of that affidavit writes: “That

I, Modestus Mwabugwu Ifemembi and Mr. [B.O.I.] are the two sons

of Mr. Boniface Ifemembi of Ubaha Akuma in Oru East Local

Government Area of Imo State of Nigeria.”

          h.    Various Nigerian school records listing
defendant’s true identity of “Modestus Ifemembi”:

                i.    Agents found multiple school-related

documents in the master bedroom of defendant’s residence.

                ii.   Those records bear the names “Modestus

Ifemembi,” “Modestus N. Ifemembi,” “Modestus Nwabugwu Ifemembi,”

and “Nwabugwu M. Ifemembi.”

                iii. None of those records contained the name

“Karl Nwabugwu Odike Ifemembi.” (Note: approximately 10-15 other

documents in the name of “Karl M. Mourfy”, which appear to be

fabricated, were also found elsewhere in the residence.)

                iv.   Each of the Nigerian school records are

dated from 1988 through 1994.

                v.    One of the Nigerian school records dated May

28, 1991, from Akuma Secondary School Akuma ORU L.G.A. IMO

State, Nigeria, bears the student name “Modestus N. Ifemembi”

and lists DOB 1972, and a photograph of a child is attached.

This appears to be an original document:




                                    24
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 26 of 43 Page ID #:26




                vi.    Additional records entitled “Official

Receipt” and “Joint Admission and Matriculation Board” in Ikoyi,

Lagos dated June 7, 1994, lists that Modestus N. Ifemembi paid a

160 naira fee and received registration number #94170988He.

                vii.     Other records such as the “1994 University

Matriculation Examination Notification of Results” and the

“Joint Admission and Matriculation Board” bear the name

“Modestus Nwabugwu Ifemembi” and the registration number

#94170988Hc.




                                    25
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 27 of 43 Page ID #:27



                viii.        Another school related record entitled

“The West African Examinations Council Senior School

Certificate”, which also appears to be an original document,

contains the name Modestus N. Ifemembi:




          i.    Undated three-page funeral booklet for “His Royal
Highness Eze Boniface Oduike Ifemembi”:

                i.      Agents found this document in the master

                                    26
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 28 of 43 Page ID #:28



bedroom of defendant’s residence.

                ii.   This appears to be an original document.

                iii. Handwritten at the top of the first page of

the booklet is: “FOR PRINCE M.N. IFEMEMBI”.

                iv.   On the first page of that booklet,

“Traditional Ruler of Akuma/Amagu Autonomous Community” is typed

beneath the name of the decedent.




                v.    Page 3 of the document lists 7 children (2

sons and 5 daughters), including:


                                    27
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 29 of 43 Page ID #:29



                      (I)   “Prince [B.O.I.] – Son…”

                      (II) “Prince MODESTUS IFEMEMBI – Son…”

                vi.   Page 22 of the document has 3 photographs

with the description for two of them: “Some of Eze B.O.

Ifemembi’s children: Master Nwabugwu and Miss Ijeoma.”

                      (I)   That photograph of “Master Nwabugwu”

appears to match the photograph of the child in the Akuma

secondary school document for “Modestus N. Ifemembi” that is

displayed above.

          j.    November 1995 funeral rites booklet for “His
Royal Highness EZE BONIFACE ODUIKE IFEMEMBI”:

                i.    Agents found this document in the master

bedroom of defendant’s residence.

                ii.   This appears to be an original document.

                iii. Handwritten at the top of the first page is:

“FOR PRINCE M.N. IFEMEMBI”.

                iv.   Page 5 of the document lists 7 children (2

sons and 5 daughters), including:

                      (I)   “[O.] Ifemembi – Son (U.S.A.)”

                      (II) “Nwabugwu Ifemembi – Son”

          k.    Miscellaneous Nigerian financial documents:

                i.    Agents found these documents in the master

bedroom of defendant’s residence.

                ii.   These documents bear the names “Modestus

Nwabugwu Ifemembi,” “Modestus N. Ifemembi,” “Prince Modestus

Nwabugwu Ifemembi,” “Prince Modestus N. Ifemembi,” “Prince M. N.

Ifemembi,” and “Prince Modestus Ifemembi.”


                                    28
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 30 of 43 Page ID #:30



                  iii. These documents range in dates from 1991

through 2004.

                  iv.   One of the documents was addressed to

“Modestus N. Ifemembi” of the “Ifemembi Royal Family”.

                  v.    Another of the documents is a letter dated

05/27/1998 from “Prince Modestus N. Ifemembi”, which contains a

signature above that name.      Based on comparisons to known

signatures of defendant, including on defendant’s 2011 Form N-

400 (Application for Naturalization), 2013 e-QIP, and 2013 U.S.

passport application, that signature appears to resemble those

known signatures of defendant.

                  vi.   Another letter dated 04/20/1998 was

addressed to “Modestus N. Ifemembi (Admor)” and “Eze Boniface

Odike Ifemembi (Dec’d).”

                        (I)   As noted above, in defendant’s U.S.

government forms, defendant reported that his father was named

“Boniface Odike Ifemembi.”

                  vii. A photograph of a young man that is marked

on the back “M Ifemembi.” I believe that that photograph matches

a similar photograph attached to the Nigerian school record

dated 05/28/1991 for “Modestus N. Ifemembi.”

     63.     Also seized during the 2019 warrant of defendant’s

then-residence were several digital devices.         Review of those

digital devices yielded the following digital documents, which

also indicate that defendant’s true identity is “Modestus

Ifemembi”:




                                    29
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 31 of 43 Page ID #:31



             a.   03/12/2013 text message referencing that
defendant’s half-brother B.O.I. had filed immigration petition

for defendant:

                  i.    DHS-OIG and the investigative team reviewed

an HTC cellular phone found pursuant to the search warrant of

the Ifemembi residence.     The HTC phone appears to belong to

defendant’s wife O.I., which various photos, messages, and

telephone numbers on the phone corroborated.

                  ii.   One text message between defendant and his

wife O.I. on March 12, 2013 provided: “I called Nigeria…I called

Mama. She just got my imagination [sic for “immigration”] letter

for visa interview three days ago. You know the filling [sic]

Obi did for me years ago. Funny.”

                  iii. Based upon my review of that text message, I

believe it refers to the 1998 immigration petition that

defendant’s brother B.O.I. had submitted for defendant, which

had used defendant’s true name of Modestus Ifemembi.          (My review

of B.O.I’s immigration files confirmed that B.O.I. had submitted

just one petition for an alien relative – for Modestus

Ifemembi.)

             b.   That text message chain between defendant and his

wife O.I. continues:

                  i.    Defendant’s wife O.I.: “They are just

getting the interview now? Seriously.”

                  ii.   Defendant: “Yes. That was 2006.”

                  iii. Defendant: “My bad.”

                  iv.   Defendant: “1996”


                                    30
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 32 of 43 Page ID #:32



                v.      Defendant’s wife O.I.: “Yeah.      It takes a

long time for siblings.”

                vi.     Defendant: “Almost 20 years”

                vii. Defendant’s wife O.I.: “Yeah. Hmm.”

                viii.        Defendant: “Thanks goodness I didn’t

wait.”

                ix.     Defendant: “I will [sic for “would”] be

coming to the United States now.”

                x.      Defendant’s wife O.I.: “Haha.      That would be

too late for you.”

                xi.     Defendant: “Yes.    Oh well.   I just wanted to

let you know what I have been the doing.”

           c.   “Personal letter for Ann Louise Litin Award
Final.doc” (dated 03/13/2007)

                i.      During the 2019 search of defendant’s

residence, agents seized a Dell D610 laptop found in the living

room.

                ii.     One of the documents found on that digital

device was a two-page letter named “Personal letter for Ann

Louise Litin Award Final.doc.”

                iii. The second paragraph of that document

writes: “I am a citizen of the West African country of Nigeria.”

It also discusses defendant’s allegedly witnessing problems in

Nigeria.

                iv.     It ends with “Sincerely, Karl Mourfy.”

                v.      The file’s metadata shows that it was

created and last edited on 03/13/2007, with author O.A.


                                    31
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 33 of 43 Page ID #:33



(defendant’s wife, with maiden name).

                 vi.   There is another file named “Personal letter

for Ann Louise Litin Award.doc” dated and last edited on

03/08/2007, which likewise has a second paragraph beginning with

the same sentence.

            d.   “personal letter.doc” (dated 01/17/2006)
                 i.    During the 2019 search of defendant’s

residence, agents seized a Dell D610 laptop found in the living

room.

                 ii.   One of the documents found on that digital

device was named “personal letter.doc,” which the metadata

indicates was created and last edited on 01/17/2006.

                 iii. The first sentence of the first paragraph of

that document is: “I am a citizen of the West African country of

Nigeria.”

                 iv.   There is another file named “personal letter

edited.doc” of the same date, which begins with the same

sentence.

            e.   “My Dearest Mama” word document (created May

2009):

                 i.    During the search, agents seized a Toshiba

laptop, with computer name “KMOURFY-PC” and windows operating

system registered under name “kmourfy.”

                 ii.   One of the documents saved on it was named

“My Dearest Mama,” which was created on May 23, 2009, with

listed author “kmourfy.”     It is 55 pages long with title “90

DAYS TO AMERICA: A Memoire By Nwabugwu Ifemembi”.


                                    32
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 34 of 43 Page ID #:34



                iii. That document contains a passage that

indicates that defendant is really from Nigeria, and not Sierra

Leon: “The last time I saw you, I was on my way for visa

interview with French embassy in Lagos. Well I did get the visa

and travel to Paris.” The document then explains how an

individual named “Eric” meets him in Paris and takes care of

him, and continues: “I discussed with Eric possibility of me

going to Britain or America.      He told me that I need to return

to Nigeria and apply for visa to those countries. According to

him my staying in France is just a vacation and I should enjoy

it and return to home. I smiled after hearing his opinion, and

then I told him that I will rather die trying to stay in Europe

than to return to Nigeria without a fight. At first he thought I

was joking but soon he was quick to realize my determination and

seriousness on the matter.”

                iv.   On page 10 of the document, under the

section entitled “Planning to Travel to US,” it writes: “Eric

reasoned that since I have a relative in the U.S, coupled with

my mastery of English language it will not be difficult for me

to adjust. That night he called Obi and shared his idea with

him. He asked Obi to object to his views if he has any

disagreement with him. Obi raised no objection, but he agreed

that should Eric bring me to Germany, he would fly in to Germany

and bring me back to US.”     Defendant then laments that his half-

brother “Obi” did not come to bring him to the United States.

                v.    On page 11 of the document, it writes about

defendant’s purchasing a passport:       “I was reeling from the


                                    33
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 35 of 43 Page ID #:35



disappointment of not seeing Obi, when we discovered that the

people that we paid to get me French passport in the black

markets have run away with our money.” … “After two months in

Paris, Sy-B called to inform us that he has obtained a British

passport for me. Days later he called to ask that we sent him

another passport photograph. He stated the one I took during his

visit to Paris did not meet the required specification. This we

quickly did and send it by overnight express mail to him in

London. The following week my fourth week in Paris Sy-B arrived

with my passport to Paris.”

                vi.     It then continues with defendant’s admission

that he was afraid of being deported to Nigeria if discovered by

U.S. authorities: “Before his arrival I have seek outside

opinion on the danger that involved my plan understaken. [sic] I

consulted someone from our town that lies in Sitzerland.           [sic]

He told me that it is a risky undertaken [sic] and that I will

be deported to Nigeria if caught by the relevant authorities in

the United States.”

                vii. On pages 12 and 13 of the document, it also

discusses defendant’s arrival in Chicago: “we arrived at

Chicago. Before I could walk to the check in point to board my

connecting flight to Los Angeles I was stopped by US immigration

official. My thick African accent cannot pass as British. Try as

I may, I was fighting a losing battle. Chris asked me to

voluntarily seek refugee statues [sic] I refused.”

                viii.        On page 54, the document also appears

to address defendant’s justification and feelings towards using


                                    34
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 36 of 43 Page ID #:36



his assumed name: “In my culture this supposed not to be, for a

son to reject his family name for a new one. But here I am with

a new name, in a new country flying to California….”

             f.   “Ogechi battle with parents discussion.doc”
(created 10/27/2008):

                  i.    Also found on the Toshiba laptop was a 24-

page Word document with the above name, which appears to have

been created on or about October 27, 2008.

                  ii.   My Review of the document showed raw text

most likely typed or copied from a series of chat messages

between the user names of defendant’s wife O.I. and “emmygell.”

                        (I)   The user name “emmygell” belongs to

defendant.    On his 2011 application for naturalization, in Part

4c, defendant provided that email address.         This was further

corroborated through HTC Cellular Phone Contacts (defendant’s

wife O.I.) which show an entry for Karl Ifemembi, which lists

the email address emmygell@yahoo.com.        Additionally, the 2017

EQIP records for defendant’s wife O.I. also lists defendant’s

email address as emmygell@yahoo.com.

                        (II) In one of the chat messages

conversations, using username “emmygell,” defendant asks his

wife O.I. to apply for a job on his behalf and “use the new

resume the one with nigeria exprerince [sic].”         Defendant’s wife

O.I. responds: “what should I call the resume KM Resume

Nigeria?” The user “emmygell” responds with “yeah.” Agent found

and reviewed the document “KM Resume Nigeria” which is for a

Karl M. Mourfy and lists work experience in the Imo State,


                                    35
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 37 of 43 Page ID #:37



Nigeria.

                  iii. The chat messages referenced defendant’s

wife’s parents having issues with defendant and having called

him a “liar.”

                  iv.    One message from “emmygell” (defendant)

writes: “i know but we know the truth i can only wish that i

came here in 1990” and defendant’s wife O.I. responds with

“Yeah. I saw your immigration papers.”

                  v.     That conversation continues, and “emmygell”

wrote: “you know that eric help me to get here and eric went to

play soccer abroad in 1998.”       O.I. responds with the messages “I

know” and “But nothing I can say will convince them.”

“Emmygell” responds: “in short let me call obi right now,” but

O.I. appears to convince “emmygell” not to call or involve

defendant’s half-brother B.O.I.       The conversation continued, and

O.I. discussed arguments she had with her mother: “And she said

something about how your using a fake name” and “how you may end

up having some immigration problems because she thinks you came

in a shady way.”       O.I. continues: “And she was asking if I would

follow you to Nigeria.”       “Emmygell” responds: “non [sic] of her

business.”    O.I. sent another message that stated: “Then my dad

said ‘Well he followed her to California she will probably

follow him to Nigeria.’”

             g.   “KM Bio” word document (created 01/08/2008):
                  i.     During the February 2019 search of

defendant’s residence, agents also seized a Sony laptop in one

of the guest bedrooms.


                                    36
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 38 of 43 Page ID #:38



                ii.   On that digital device, agents found a file

named “KM Bio,” which showed it was created on or about January

8, 2008.   It is a one page Word document.

                iii. At the top of the page, it lists: “Nwa

Ifemembi c/o Karl M. Mourfy”

                iv.   Under that name and associated address, it

contains one paragraph: “Nwa Ifemembi grew up in Nigeria. His

dad was a traditional ruler of his village.         As a result he was

deeply immersed in the culture and traditions of his people. …

Nwa obtain his Primary and Secondary education in Akuma Primary

and Secondary school. He was also educated at the University of

California Berkeley, where he studied Political Science.

Currently, he is a third year law student in University of

Oregon at Eugene, specializing in International Law and

Intellectual Property Law.”

                v.    Based upon my review of the underlying

evidence, including school records from Nigeria, I believe that

this paragraph is an admission by defendant of his true identity

from Nigeria – not Sierra Leone.

K.   Defendant made false statements in his 2011 application for
     naturalization (N-400), his 2013 passport application, and

     his 2018 U.S. government background forms.

     64.   Application for naturalization: On or about April 26,

2011, defendant was interviewed for his application for

naturalization, Form N-400.      That application, which defendant

had sworn and signed under penalty of perjury on April 26, 2011,

contained multiple false statements, including the following:


                                    37
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 39 of 43 Page ID #:39



          a.    For question number 1C, defendant denied that he

had used any other names other than his then-current name of

“Karlos Mourfy.”

                i.    That statement was false because previously,

defendant had used his true name of “Modestus Ifemembi.”

                ii.   That statement was false because defendant

had fraudulently used the name of “Karlos G.E.” when he had

entered the United States in March 2000, using a fraudulently

altered UK passport in that other person’s name (but with

defendant’s photograph).

          b.    Defendant listed his date of birth as 10/xx/1973.

                i.    That statement was false, because

defendant’s true date of birth is May xx, 1972.

          c.    Defendant listed his country of birth and country

of nationality as Sierra Leone.

                i.    That statement was false, because defendant

was born in Nigeria, not Sierra Leone.

          d.    Defendant answered “no” to the following question

(no. 15): “Have you ever committed a crime or offense for which

you were not arrested?” (emphasis in original)

                i.    That answer was false, because defendant had

committed the crimes of identity theft, false statement, and

immigration offenses when he had entered the United States using

a fraudulently altered UK passport in the name of someone else.

          e.    Defendant answered “no” to the following question

(no. 16): “Have you ever been arrested, cited, or detained by

any law enforcement officer (including USCIS or former INS and


                                    38
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 40 of 43 Page ID #:40



military officers) for any reason?” (emphasis in original)

                 i.   That answer was false, because defendant had

been detained in or about March 2000, when he had fraudulent

posed in the identity of “Karlos G.E.” to try to enter the U.S.

in that identity, and was detained for approximately two months.

            f.   Defendant answered “no” to the following question

(no. 21): “Have you ever been in jail or prison?” (emphasis in

original)

                 i.   That answer was false, because when he was

caught using a fraudulent passport to try to enter the United

States with another person’s identity in 2000, defendant was

detained in immigration jail for approximately two months, from

on or about March 17, 2000, to on or about May 17, 2000.

            g.   Defendant answered “no” to the following question

(no. 24): “Have you ever lied to any U.S. Government official to

gain entry or admission into the United States?” (emphasis in

original)

                 i.   That answer was false, because defendant

attempted to pass himself off as “Karlos G.E.” when presenting

the altered passport in that name to try to enter the United

States via Chicago in March 2000, but he was caught during

secondary inspection.

     65.    U.S. passport application: On or about May 22, 2013,
defendant applied for a U.S. passport, which was issued on or

about that same date.

            a.   I reviewed U.S. Department of State records

pertaining to the identity “Karl Nwabugwu Odike Ifemembi.”            From


                                    39
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 41 of 43 Page ID #:41



that review, I know that on or about May 3, 2013, defendant

submitted a passport application in the name of “Karl Nwabugwu

Odike Ifemembi” at a U.S. Post Office in Santa Ana, California.

          b.    During his interview and on that application,

defendant subsequently gave additional information for the

passport application about his parents.        For information about

his parents, “UNKNOWN” was crossed off, and the name of

“Boniface Mourfy” was handwritten for defendant’s father in box

10, and the name of “Susan B. Mourfy” was handwritten for

mother.

                i.    Those statements about the names of

defendant’s parents were false.       Defendant’s father’s name was

Boniface Odike Ifemembi, and his mother’s name was Benedatte I.

Ifemembi (Benedatte Ihuoma Ejekwe).

          c.    I recognize the photograph on the passport filing

to match defendant.

          d.    That application, which defendant had signed,

also contained the following false statements:

                i.    For place of birth (question no. 4),

defendant entered “FREETOWN, SIERRA LEONE.”

                      (I)   That answer was false, because

defendant was born in Nigeria.

                ii.   For “list all other names you have used”

(question no. 9), defendant entered only one name: “Karlos

Mourfy”/”Karlos Geoffrey Mourfy”.

                      (I)   That answer was false because defendant

did not list his true name of Modestus Ifemembi.


                                    40
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 42 of 43 Page ID #:42



                      (II) That answer was also false because

defendant did not list the name of “Karlos G.E.,” which name and

identity defendant had used to fly to and enter the United

States in March 2000.

     66.   U.S. government background investigation: On or about
May 12, 2018, defendant submitted his Form SF-86 (Questionnaire

For national Security Positions).        That form, which defendant

had electronically signed, contained the following false

statements:

           a.   For the “place of birth,” defendant entered

“Freetown, Sierra Leone.”

                i.    That answer was false, because defendant was

born in Nigeria.

           b.   For “Other Names Used” (Section 5), defendant

entered only one: “Karlos Mourfy,” and answered “no” to the

question of “Do you have additional names to enter.”

                i.    That answer was false because defendant did

not list his true name of Modestus Ifemembi.

                ii.   That answer was false because defendant did

not list the name of “Karlos G.E.,” which he had used when

entering the United States in March 2000.

L.   Defendant possessed identity information of another person

     related to his naturalization and passport fraud.

     67.   During the February 2019 search of defendant’s then-

residence, the agents seized the following original documents

that contained identity information of a third party:

           a.   A British Gas bill in the name of Karlos G.E.


                                    41
Case 8:21-cr-00070-JLS Document 1 Filed 04/01/21 Page 43 of 43 Page ID #:43



(the identity defendant had fraudulently used to enter the U.S.

in 2000).

            b.   A foreign driver’s license in the name of Karlos

G.E., numbered xxxx0103.

            c.   An Abbey National visa card in the name of Karlos

E., with expiration date of January 2002.

                            V.    CONCLUSION
     68.    Based upon the information set forth above, there is

probable cause to believe that Karl Nwabugwu Odike Ifemembi,

whose true identity is “Modestus Nwabugwu Ifemembi,” violated

Title 18, United States Code, Section 1425(a) (unlawful

procurement of citizenship or naturalization).



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   1st day of April
telephone on this ___
2021.



 DOUGLAS F. McCORMICK
HONORABLE DOUGLAS F. McCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    42
